Citation Nr: 0333127	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
spondylolisthesis of the lumbar spine with intermittent 
headache, neck pain, and sciatica, currently evaluated as 
40 percent disabling.  

2.  Entitlement to service connection for a right hip 
disability secondary to the service-connected 
spondylolisthesis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  When you send the usual letter to the 
veteran telling him that the Board will 
be developing his case and scheduling VA 
examinations, please also advise him that 
he has one year from the date on the 
letter we sent to him in January 2003 to 
submit the requested information and 
evidence.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded orthopedic and 
neurological examinations to determine 
the extent of the veteran's impairment 
from his service-connected lumbar 
spondylolisthesis with intermittent 
headache, neck pain, and sciatica.  All 
indicated tests and studies must be 
performed and any indicated consultations 
must be scheduled.  The claims folder 
must be made available to each examiner 
for review.  Examination of the veteran's 
lumbar spondylolisthesis must include, 
but is not limited to, the following:  

a.  The orthopedic examiner must conduct 
range of motion testing for the lumbar 
spine and indicate what is normal range 
of motion.  The examiner must also state 
whether the veteran has ankylosis of the 
lumbar spine, and if so, whether it is 
favorable or unfavorable.  Tests of joint 
movement against varying resistance must 
be performed.  The extent of any 
incoordination, weakened movement, and 
excess fatigability must be described.  
The examiner must identify any objective 
evidence of pain or functional loss due 
to pain.  The examiner must also express 
an opinion as to whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner must so state.  

b.  The neurological examiner must 
ascertain whether the veteran has 
paralysis of the sciatic nerve, and if 
so, whether it is complete or incomplete.  
If incomplete, the neurological examiner 
must ascertain the degree of paralysis, 
e.g., mild, moderate, moderately severe, 
or severe with marked muscular atrophy.  
If the paralysis is complete, the 
neurological examiner must report whether 
the veteran's foot dangles and drops; 
whether there is no active movement 
possible of muscles below the knee; and 
whether flexion of the knee is weakened 
or lost.

c.  Following the orthopedic and 
neurological examinations, the examiners 
must render opinions as to whether it is 
at least as likely as not that the 
veteran's headaches and neck pain 
constitute separate clinical entities or 
that they are part and parcel of the 
veteran's service-connected lumbar 
spondylolisthesis, i.e., the veteran's 
lumbar spondylolisthesis with 
intermittent headache and neck disability 
is considered a single disability.  In so 
doing, the neurological examiner must 
determine the nature and extent of the 
veteran's headaches and any neurological 
involvement associated with the veteran's 
neck disability.  The examiners must set 
forth the rationale for any opinions 
rendered.

d.  During the orthopedic and 
neurological examinations, the examiners 
must also determine the nature, extent, 
and etiology of any right hip disability 
found to be present.  If right hip 
disability is found, the examiners must 
render an opinion as to whether it is at 
least as likely as not proximately due to 
or the result of the veteran's service-
connected lumbar spondylolisthesis.  If a 
direct cause-and-effect relationship is 
not found, the examiners must consider 
whether it is at least as likely as not 
that the veteran's lumbar 
spondylolisthesis caused an increase in 
his right hip disability.  Again, the 
examiners must set forth the rationale 
for any opinions rendered.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



